Citation Nr: 1207189	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to February 28, 2003 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.  

These matters come to the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Offices ("RO").  In a February 2004 rating decision, the Columbia, South Carolina, RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus based on a finding that new and material evidence had not been received sufficient to reopen the claims.  The Veteran subsequently perfected an appeal of both issues.  In a February 2005 rating decision, the New York, New York, RO granted his claim of entitlement to service connection for tinnitus, evaluated as 10 percent disabling, effective February 28, 2003.  The Veteran submitted a notice of disagreement ("NOD") with the effective date and perfected an appeal of his claim of entitlement to an earlier effective date for his service-connected tinnitus.  

In December 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has previously considered these claims.  In July 2011, the Board remanded the claims in order to allow the agency of original jurisdiction ("AOJ") to review and consider additional evidence submitted by the Veteran in support of his claims.  This was accomplished, and in August 2011, the VA Appeals Management Center in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claims.  The claims have now been returned to the Board for further appellate proceedings.

FINDINGS OF FACT

1.  An unappealed February 1971 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss based on a finding that there was no probative evidence of a chronic hearing loss disability in service, the condition did not manifest to a compensable degree within one year of separation of service, and a December 1970 VA examination found no definitive diagnosis of a hearing loss caused by or otherwise related to active military service.  

2.  The evidence received since the February 1971 rating decision is either cumulative or redundant, and when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

3.  On February 28, 2003, the Veteran filed a claim of entitlement to service connection for tinnitus, and in a February 2005 rating decision, the RO granted the claim with an effective date of February 28, 2003.


CONCLUSIONS OF LAW

1.  The February 1971 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has not been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  Entitlement to an effective date earlier than February 28, 2003, for service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA (the "Secretary") look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, although the Veteran was initially provided with a letter in May 2003, which advised him of the requirements for reopening a claim based on new and material evidence, this letter did not advise him of the reason(s) for the initial denial of his claim.  Thereafter, VA satisfied the requirements of the VCAA by means of a letter dated May 2008.  This letter informed the Veteran of the criteria pertaining to what constitutes new and material evidence, the types of evidence needed in order to substantiate his underlying service connection claim, the division of responsibility between him and VA for obtaining the required evidence, and requested that he provide any evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter informed the Veteran of the specific reason(s) for the previous denial and also satisfied the requirements of Dingess/Hartman, by providing information regarding how VA assigns the disability rating and effective date elements of a claim. 

In addition, although the Board recognizes that the May 2008 Kent notice letter was provided after the initial adjudication of the Veteran's claim in February 2004,subsequent to the issuance of the May 2008 letter, the RO readjudicated the claim, most recently in a June 2009 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.  

With respect to the Veteran's claim of entitlement to an earlier effective date for his service-connected tinnitus, the Board notes that VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the grounds of a lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").

Here, the Board believes that resolution of the Veteran's appeal with regard to the effective date issue is dependent on interpretation of the regulations pertaining to the assignment of an effective date.  Therefore, the Board finds VA has no further duty to notify him of the evidence needed to substantiate his earlier effective date claim.  See 38 U.S.C.A. § 5103A.  Consequently, the Board further finds that any deficiency in not providing notice as to the effective date element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, even if the Board were erroneous in treating the resolution of this claim as one based on statutory interpretation as contemplated by Dela Cruz, the record reflects that the RO subsequently adjudicated the Veteran's earlier effective date claim in a September 2005 SOC, which provided him with notice of what the RO would do in the development of the claim, what he was required to do, and that he should submit evidence in support of his claim.  Moreover, the Veteran has not alleged that there is any outstanding evidence that would support his assertion that he should be granted an earlier effective date, and the Board is similarly not aware of any such evidence.  Therefore, the Board finds that VA has complied with the notice requirements of the VCAA and its regulations.

      
B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, post-service VA and private treatment records and a VA audiology examination report dated January 2005.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  In a new and material evidence claim, VA's duty to assist extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA has no further duties to the claimant with respect to that particular claim.

With regard to the VA examination, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development, such as obtaining a new examination or opinion.  Accordingly, in this case, although the RO arranged for the Veteran to undergo a VA examination and obtained an opinion regarding his claim of entitlement to service connection for bilateral hearing loss, the Board is not obligated to reopen the claim solely as a consequence of that development having been conducted.  Moreover, to the extent that such examination is inadequate insofar as how it addressed the Veteran's service connection claim, any such inadequacy is moot, as the Board is finding that new and material evidence has not been received sufficient to reopen the claim.  See Woehlaert, supra. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.   38 C.F.R. §§3.307(a)(3), 3.309(a) (2011).

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma during active duty service.  Therefore, the issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for this condition.  Based on a review of the complete evidence of record, the Board concludes that new and material evidence has not been received.  

By an unappealed rating decision, dated February 10, 1971, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss because there was no probative evidence of a chronic hearing loss disability in service, the condition did not manifest to a compensable degree within one year of separation of service, and a December 1970 VA examination found no definitive diagnosis of a hearing loss caused by or otherwise related to active military service.  Following the issuance of the February rating decision, and subsequent March 1971 notice letter, a timely NOD was not received within one year of the date of the rating notification letter.   Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 .F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence on file at the time of the last prior denial included the Veteran's service personnel and treatment records.  The personnel records revealed that he served within the Republic of Vietnam, for which he was awarded the Combat Infantryman Badge.  Accordingly, his exposure to acoustic trauma during service is conceded.  Despite this, however, the service treatment records contain no evidence of complaints of, treatment for, or a diagnosis of a hearing loss disorder.  Rather, these reports demonstrate that, at the time of his January 1969 service separation examination, the Veteran's hearing was within normal limits and he did not report any hearing loss problems on his accompanying report of medical history.   

The post-service treatment records on file at the time of the last prior denial included a VA general examination report, dated December 1970, in which the examiner noted that the Veteran had a questionable high frequency hearing loss, and a January 1971 VA audiology compensation and pension examination, in which it was again found that he had a questionable high frequency hearing loss.  Upon examination, however, the audiometric findings failed to reveal a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).

In February 2003, the Veteran submitted an application to reopen his claim of entitlement to service connection for a bilateral hearing loss.  Review of the claims folder reveals that the new evidence received since the February 1971 rating decision includes VA Medical Center ("VAMC") treatment reports, private treatment reports, and a VA compensation and pension examination, dated January 2005.  In addition to the medical evidence, the new evidence of record also included the Veteran's recent statements in support of his claim.  More recently, the Veteran also submitted a written statement from a private audiologist, Dr. D. DeBonis, dated February 2010.

In this regard, the Board observes that, while the Veteran's VAMC and private treatment records are new, in that they were not of record at the time of the February 1971 rating decision, they are not material because they fail to demonstrate that the Veteran's current bilateral hearing loss began during service or within the one-year presumptive period following service.  Rather, these records demonstrate that the Veteran was diagnosed with a hearing loss disorder for VA purposes many years following active military service.

With regard to the 2005 VA examination, although it is new, it is not material, as the VA examiner found that, although the Veteran now had a bilateral sensorineural hearing loss disorder, he opined that it was less likely than not that the condition was related to service, as a hearing loss disorder was not documented at service separation.  

In regard to the February 2010 letter from Dr. DeBonis, although the Board finds it to be new evidence, as it was not of record at the time of the 1971 denial, the Board concludes that it is not material, as it fails to raise a reasonable possibility of substantiating the Veteran's claim.  In his letter, Dr. DeBonis does not indicate that he ever treated or examined the Veteran, but rather, writes that he knows the Veteran through one of his "clients."  While he discusses the relationship between hearing loss and perceived tinnitus, noting that the Veteran's hearing loss does not dictate the level of his perceived tinnitus (adding that individuals with mild hearing loss can having very intense tinnitus, and vice versa), there is no indication that Dr. DeBonis believes the Veteran's bilateral hearing loss is the result of active military service.  In fact, he makes no claim whatsoever concerning the etiology of the Veteran's bilateral hearing loss.  Instead, he focuses on the Veteran's already service-connected tinnitus, noting that the Veteran described to him his effort to establish that he had suffered from significant tinnitus since military service. 
Finally, with regard to the Veteran's personal statements, the Board finds that these assertions do not constitute new and material evidence, as they are merely a restatement of his previous contentions made at the time of his original claim, and thus, are not new and do not raise a reasonable possibility of substantiating the claim, nor relate to an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that, while the additional clinical evidence received since the February 1971 rating decision is new, because it does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute material evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to February 28, 2003 for the award of service connection for tinnitus.

The Veteran has requested the assignment of an effective date prior to February 28, 2003, for the grant of service connection for tinnitus.  Specifically, he requests that the effective date for this disorder should go back to the date of his original claim, June 26, 1970.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, supra.

In a February 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus based on a finding that there was neither evidence of treatment for the condition during service, nor a finding of the disorder at separation.  Following the March 1971 letter notifying the Veteran of the denial of his claim, because a timely NOD was not received within one year of the date of the rating notification letter, the decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Accordingly, that decision was not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

On February 28, 2003, the Veteran submitted a claim to reopen his previously-denied claim of entitlement to service connection for tinnitus.  In a February 2005 rating decision, the New York RO granted his claim, with an evaluation of 10 percent, effective February 28, 2003, the date his application to reopen his claim was received.  

Based on a review of the evidence of record, the Board concludes that an earlier effective date for the Veteran's service-connected tinnitus is not warranted.  In this regard, the Board has thoroughly reviewed the record and has found no evidence of communication from the Veteran, prior to receipt of his informal claim, received on February 28, 2003, requesting that his claim of entitlement to service connection for tinnitus be reopened.  Moreover, the Veteran himself has failed to identify any such communication that could be objectively construed as a formal or informal claim.

Accordingly, an effective date prior to February 28, 2003, for the Veteran's appealed claim is not warranted.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the request to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an effective date prior to November 28, 2003, for the grant of service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


